113 F.3d 1247
97 CJ C.A.R. 825
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tad THORNHILL, Plaintiff-Appellant,v.OKLAHOMA DEPARTMENT OF PUBLIC SAFETY, Defendant-Appellee.
No. 96-6263.
United States Court of Appeals, Tenth Circuit.
May 3, 1997.

Before BRORBY, EBEL, and KELLY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Plaintiff-Appellant Tad Thornhill, an Oklahoma resident, holds a valid Oklahoma driver's license.  In order for Thornhill to keep that license, defendant-appellee Oklahoma Department of Public Safety ("the Department") requires Thornhill to report periodically concerning a neuropsychiatric condition suffered by Thornhill.  Thornhill objects to this reporting requirement.


3
To voice his objections, Thornhill sued the Department in federal district court.  His complaint alleged that:


4
I don't believe I have mental problems that are concerned topics.  I take a very low dosage of thorazine.  It has no bad effects on my alert system.  My mental problems have always been under good control.


5
The district court dismissed Thornhill's complaint pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6), noting that Thornhill had failed to state a claim under which relief could be granted, and had failed to demonstrate any basis for federal subject matter jurisdiction.  Thornhill v. Department of Pub. Safety, No. CIV-95-0546-R (W.D.Okla. July 15, 1996) (Order).  Thornhill now appeals the dismissal of his complaint.


6
After reviewing the record, we AFFIRM the dismissal of Thornhill's complaint for the reasons set forth in the district court's order.


7
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3